Title: To James Madison from Louis-Marie Turreau, 15 January 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 15 January 1806, Washington. Thirty French inhabitants of the Île de France contracted with Captain Morth, commander of the U.S. ship Mammoth, to transport them to the island at a cost of 2,700 francs per person. They arrived at Norfolk stripped of everything and cannot obtain the continuation of their trip from the captain. The courts in the State of Virginia have promised them protection but in the too distant future. Turreau asks that the U.S. government immediately bring the proceedings before the federal court, if so empowered, to help these unfortunate people in their legal action against a captain who has shown contempt for his duties and for humanity and who wishes to abandon these people to destitution in a foreign country.
                    Begs JM to send his opinion on this matter as soon as possible so that Turreau may pass it on to two passengers who have sought Turreau’s recommendation and intervention.
                